Peb Cubiam.
The plaintiff, a boy six years old, while crossing a street in the town of Dunellen in front of the public school where he was a pupil, was struck by a taxicab belonging to the defendant and being driven by the latter’s employe. The suit was brought to recover compensation for the injuries received by *958the plaintiff. The trial resulted in a verdict in favor of the boy of $3,000. The defendant thereupon applied for a rule to show cause why this verdict should not be set aside and a new trial granted. As a result of the application the court granted the rule limiting, however, the grounds to be considered upon the return thereof to two points: First, whether or not the verdict was against the weight of the evidence; and second, whether or not it was excessive.
Counsel for the defendant contends before us that the verdict, which necessarily was based upon the ground that the accident was the result of the negligence of the driver of the defendant’s taxicab and was not contributed to by the plaintiff, was contrary to the weight of the evidence. Our examination of the testimony sent up with the rule satisfied us that we should not interfere with the verdict upon this ground.
The only other question before us for consideration under the limitation of the rule is whether the award was excessive. Our consideration of the testimony with relation to the injuries received by the plaintiff satisfies us that we ought not to interfere with the verdict upon the ground stated; that is, that it is clearly excessive.
The rule to show cause will be discharged.